Citation Nr: 1213200	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  12-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date prior to June 7, 2005, for the grant of service connection for chronic renal insufficiency as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1972 and apparently also had five prior years of service.

An August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granted service connection and a 60 percent rating for the Veteran's chronic renal insufficiency associated with polycystic kidney disease, effective June 7, 2005.  He was notified of that decision in an August 2009 letter.  In June 2010, so within the next year, he appealed for an earlier effective date.  A statement of the case (SOC) was issued in November 2011, and a timely VA Form 9 (substantive appeal) was received from the Veteran in January 2012, at which point the Veteran indicated that he did not want a Board hearing.  The Veteran has completed the steps necessary to perfect his appeal of this claim.

This case has a lengthy procedural history, and there are other issues that were considered by the RO but are no longer before the Board as they have been granted in full.  In a January 2002 rating decision, the RO granted service connection and a 20 percent rating for diabetes mellitus, type II, effective July 9, 2001.  This effective date was later changed to May 8, 2001, based on a revision to the governing regulations that added diabetes mellitus in the list of diseases to which the presumption of service connection applies for veterans who were exposed to Agent Orange while in service.  See Disease Associated with Exposure to Certain Herbicide Agents:  Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)). 

In an April 2002 rating decision, in pertinent part, the RO granted service connection for hypertension secondary to diabetes mellitus but denied service connection for left renal failure claimed as secondary to diabetes mellitus.  As will be discussed below, the Board construes an April 2002 statement from the Veteran as a timely notice of disagreement (NOD) as to the issue of secondary service connection for renal failure.  38 C.F.R. § 20.201 (2011).  

In an August 2004 rating decision the RO granted a higher 40 percent rating for service-connected diabetes mellitus, effective from July 27, 2004.  In a June 2005 NOD, the Veteran contended that an earlier effective date of March 2, 2002 should be assigned for the grant of the 40 percent rating.  

In a December 2005 rating decision, the RO recharacterized the Veteran's service-connected diabetes mellitus type II to include associated erectile dysfunction, and granted entitlement to special monthly compensation effective November 22, 2005, based on loss of use of a creative organ.  In a September 2006 NOD, the Veteran again requested an earlier effective date in 2002 for the 40 percent rating for diabetes mellitus.  A SOC was issued in November 2008 and a VA Form 9 was received from the Veteran in December 2008 as to this issue.  The Veteran also disagreed with the effective date of November 22, 2005, for the award of special monthly compensation (arguing that an earlier effective date of February 12, 2002, should be assigned for this).

In an August 2009 rating decision, the RO awarded the requested earlier effective date of March 2, 2002, for the grant of a higher 40 percent rating for service-connected diabetes mellitus, and granted an earlier effective date of May 8, 2001 for the award of special monthly compensation.  The Veteran was notified of these awards of earlier effective dates by a letter dated in August 2009.  Accordingly, as the RO has granted an earlier effective date of March 2, 2002, for the 40 percent rating, which is the effective date explicitly requested by the Veteran for his 40 percent rating for diabetes mellitus, and as the earliest possible effective date has already been awarded for special monthly compensation (see 38 C.F.R. § 3.400) the Board finds that the Veteran's appeals regarding these issues have been granted in full, and they are not in appellate status.  38 U.S.C.A. §§ 7104, 7105.

Further, the Board observes that although the issue currently on appeal was correctly identified by the Veteran's representative in a January 2012 written statement, the representative mischaracterized the issue in a February 2012 written brief as entitlement to an earlier effective date prior to June 7, 2005, for the grant of a 60 percent rating for diabetes mellitus.  In this regard, the Board notes that chronic renal insufficiency, not diabetes, is rated 60 percent disabling, and moreover, service connection and a 60 percent rating was awarded for chronic renal insufficiency effective from June 7, 2005.  That effective date has never been assigned for any rating for diabetes.  The representative referenced the Veteran's VA Form 9 pertaining to chronic renal insufficiency.

Finally the Board notes that the RO also granted entitlement to a total disability compensation rating based on individual unemployability (TDIU) in its August 2009 rating decision.

The issue of secondary service connection for gastroesophageal reflux disease (GERD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran separated from active duty service in April 1972 and filed his initial claims for service connection for diabetes mellitus with secondary left renal failure on July 10, 2001, more than one year after his discharge from service.

2.  In a January 2002 rating decision, the RO granted service connection for type II diabetes mellitus; in an April 2004 rating decision, an earlier effective date of May 8, 2001, was assigned for this disability.

3.  In an April 2002 rating decision the RO denied the initial claim for service connection for a renal disorder.  The Veteran was notified of that decision by way of an undated letter that was mailed on April 10, 2002.

4.  A statement was subsequently received from the Veteran on April 15, 2002, in which he continued to assert that service connection was warranted for renal failure secondary to type II diabetes mellitus.  This statement is construed as a timely NOD with the April 2002 decision, which therefore did not become final and binding as to this issue.

5.  A letter was received from the Veteran on June 7, 2005, in which he continued to argue that service connection was warranted for renal failure secondary to type II diabetes mellitus.

6.  In the RO's subsequent August 2009 decision, service connection was granted for chronic renal insufficiency as secondary to service-connected diabetes mellitus, retroactively effective from June 7, 2005, the date of receipt of the Veteran's letter.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of May 8, 2001, for the grant of secondary service connection for chronic renal insufficiency.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.114, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

A letter satisfying these notice requirements of § 3.159(b)(1) as concerning the claim for service connection were sent to the Veteran in November 2001, so prior to initially adjudicating this claim in April 2002 and, thus, in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  This letter did not advise him of the "downstream" disability rating and effective date elements of this claim pursuant to Dingess.  Additional notice was provided in more recent letters dated in July 2005 and June 2009.

This appeal arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for his chronic renal insufficiency.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has confirmed that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in November 2011, addressing the downstream effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than June 7, 2005, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (wherein the Court held that proper VCAA notice, in response to claims as here for an earlier effective date, includes apprising the Veteran of the need to have evidence of an earlier-filed claim that did not, in the absence of a timely appeal, become final and binding on him based on the evidence then of record).

Consequently, the Board finds that all necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed this claim, so an examination and opinion - including a "retrospective" opinion, are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  This is especially true since the Board is granting this claim, inasmuch as there is sufficient evidence already of record to permit doing this.  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Evidence and Analysis

The Veteran believes the effective date of his award of secondary service connection for chronic renal insufficiency should be in February 2002, the date of a VA examination report which he feels was incorrect.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  The liberalizing law that added diabetes as a disease presumptively due to herbicide exposure during service in Vietnam became effective on May 8, 2001. See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002). 

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r). 
While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Turning now to the relevant facts and procedural history of this particular case.  The Board sees that an original claim for compensation was received on July 10, 2001, so several years after the Veteran had separated from service in 1972.  He claimed entitlement to service connection for multiple disabilities, including diabetes mellitus with associated left renal failure.  

In a January 2002 rating decision, the RO granted service connection and a 20 percent rating for diabetes mellitus, type II, on a presumptive basis based on the Veteran's presumed Agent Orange exposure in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In an April 2002 rating decision, in pertinent part, the RO denied service connection for left renal failure secondary to diabetes mellitus.  The Veteran was notified of this decision by an undated letter that is contained in the claims file.  In a July 2005 letter to the Veteran, the RO stated that he was notified of its April 2002 decision by a letter dated on April 10, 2002.  

A statement was received from the Veteran on April 15, 2002, in which he continued to assert that service connection was warranted for renal failure secondary to type II diabetes mellitus.  He enclosed additional medical evidence with this statement.  Although the RO found that the Veteran did not file a timely NOD as to the April 2002 decision and that it therefore became final, the Board construes the Veteran's April 2002 statement as a timely NOD as to the issue of secondary service connection for renal failure, as it was received within one year of notice of that decision and expressed disagreement with it.  38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task). 

A letter was received from the Veteran on June 7, 2005, in which he continued to argue that service connection was warranted for renal failure secondary to type II diabetes mellitus.

In the RO's subsequent August 2009 decision, service connection was granted for chronic renal insufficiency as secondary to service-connected diabetes mellitus, retroactively effective from June 7, 2005.  The RO awarded service connection for this disorder on the basis that it was secondary to service-connected diabetes mellitus, meaning caused or aggravated by that disease.  38 C.F.R. § 3.310(a) and (b).

As a timely NOD was received from the Veteran as to the April 2002 decision that denied service connection for a renal condition, the Board finds that the April 2002 decision did not become final and binding as to this issue, and thus the issue remained pending until it was eventually granted in the August 2009 rating decision.

The effective date for a secondarily service-connected condition (such as the Veteran's chronic renal insufficiency) is not necessarily identical to that of the original condition (type 2 diabetes mellitus).  Instead, the effective date can arise no earlier than the date on which the Veteran applied for benefits for the secondary condition.  See Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  However, if it is shown his initial claim in July 2001 was for both diabetes and a renal disorder, so not just for diabetes mellitus, this general rule would not apply to his particular situation and circumstances.  

In this case, the Veteran's original claim for service connection for a renal condition was received on July 10, 2001, together with his original claim for service connection for diabetes.  However, governing regulation provides that the effective date for an original claim for service connection will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2).  Hence, the remaining question to be resolved is to determine when entitlement to service connection for chronic renal insufficiency arose.

A review of the claims file reflects that with his original July 2001 claim for service connection for renal failure, the Veteran enclosed medical evidence showing current diabetes mellitus.  In December 2001, he submitted private medical records dated from May 2000 to July 2001 showing treatment for a poorly functioning left kidney that was felt to be secondary to chronic left ureteropelvic junction (UPJ) obstruction.  See January 2001 private medical record from Dr. B.  He was also followed for poorly controlled diabetes mellitus.  A May 2000 CT showed multiple large bilateral renal cysts.  In June 2000 he was diagnosed with a renal cyst with a nonfunctioning kidney with chronic renal insufficiency.

At a February 12, 2002 VA examination, the examiner reviewed the Veteran's private medical records.  The examiner opined that his kidney disease was not related to diabetes mellitus, as his urologist stated that it was secondary to his UPJ obstruction and not diabetes.  By a letter dated on February 21, 2002, Dr. B. stated that the Veteran had a history of a poorly functioning left kidney secondary to chronic left UPJ obstruction.  He also noted the Veteran's long history of adult onset diabetes which may also have contributed to his poor overall renal function.  He concluded that the Veteran has moderate renal insufficiency probably on the basis of chronic left UPJ obstruction and long-standing history of adult onset diabetes.

A report of a November 2005 VA examination reflects that the examiner opined that the Veteran had a history of chronic renal insufficiency that was primarily due to polycystic kidney disease and chronic obstruction at the UPJ causing hydronephrosis.  A review of his radiologic findings did not support the contention that diabetic neuropathy was the primary cause of his kidney disease.  The examiner added that clearly the Veteran has kidney disease due to a number of factors, not just diabetic neuropathy.

An August 2007 VA nephrology consult reflects that the Veteran had chronic kidney disease, stage IV, secondary to diabetic nephropathy.

By a letter dated in January 2009, a private physician, Z.M.M., MD, indicated that both he and Dr. H., a nephrologist, agreed that the Veteran's renal failure was secondary to his diabetes.

Again, under 38 C.F.R. § 3.114 regarding liberalizing legislation, if a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue, which in this case is May 8, 2001.  38 C.F.R. § 3.114(a)(1).

After a review of all of the evidence of record, the Board finds that the Veteran had diagnosed chronic renal insufficiency prior to May 8, 2001, and doctors have opined that this disorder is secondary to his service-connected diabetes mellitus.  Thus, he met all the eligibility criteria for the liberalized benefit on the date of the liberalizing law as he had diabetes mellitus and chronic renal insufficiency on May 8, 2001, and was continuously eligible from that date to the date of his claim and the administrative determination of entitlement.  

Accordingly, the Board finds that an earlier effective date of May 8, 2001 (though no earlier) is warranted for the grant of service connection for chronic renal insufficiency, based on the liberalizing amendments to 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.114, 3.400(b)(2) (2011).  An earlier effective date prior to May 8, 2001 may not be assigned for this disability, however, as a grant of service connection based on a liberalizing law shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  Furthermore, the claim was filed more than one year after his separation from service, there was no earlier formal or informal claim for service connection for this disability, and the effective date of service connection for this secondarily service-connected disorder may not be earlier than the effective date of service connection for the precipitating diabetes mellitus.  Id.; Ellington, supra.



ORDER

An effective date of May 8, 2001, is granted for secondary service connection for chronic renal insufficiency. 



____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


